Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 8, 10, 12, 16-18 and 20-22 are allowed.
The following is an examiner' s statement of reasons for allowance:
With respect to claim 1, the prior art of record alone or in combination do not teach or fairly suggest, in combination with other elements of the claim, wherein the pixel definition layer has an upper surface and a sidewall surface, wherein the at least one discontinuity in the laterally conductive layer is created by a recess in the sidewall surface, wherein the first portion of the laterally conductive layer overlaps the first patterned electrode and extends towards but not past the recess in a first direction, and wherein the second portion of the laterally conductive layer overlaps the upper surface of the pixel definition layer and extends towards but not past the recess in a second direction that is opposite the first direction. Claims 2-3 are included likewise as they depend from claim 1.
With respect to claim 8, the prior art of record alone or in combination do not teach or fairly suggest, in combination with other elements of the claim, the pixel definition layer comprises the first layer of material, the second layer of material, and a third layer of material, wherein the first layer of material is interposed between the first patterned electrode and the second layer of material, wherein the second layer of material is interposed between the first layer of 
With respect to claim 10, the prior art of record alone or in combination do not teach or fairly suggest, in combination with other elements of the claim, wherein the conductive contact is part of a grid with a plurality of openings, and wherein each pixel in the array of pixels is formed in a respective opening of the plurality of openings. Claim 12 is included likewise as it depends from claim 10.
With respect to claim 16, the prior art of record alone or in combination do not teach or fairly suggest, in combination with other elements of the claim, the control gate is formed from the same material as the first and second patterned electrodes and wherein the control gate, the first patterned electrode, and the second patterned electrode are coplanar. Claims 17-18 and 21 are included likewise as they depend from claim 16.
With respect to claim 20, the prior art of record alone or in combination do not teach or fairly suggest, in combination with other elements of the claim, a first contact coupled to the first patterned electrode; and a second contact coupled to the second patterned electrode, wherein the control gate is formed 
With respect to claim 22, the prior art of record alone or in combination do not teach or fairly suggest, in combination with other elements of the claim, a pixel definition layer interposed between the first and second patterned electrodes, wherein the control gate is embedded within the pixel definition layer.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

    Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALIHEH MALEK whose telephone number is (571)270-1874. The examiner can normally be reached M/T/W/R/F, 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

January 29, 2022

/MALIHEH MALEK/Primary Examiner, Art Unit 2813